Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 4, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143374 & (39)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  FISHER SAND AND GRAVEL COMPANY,                                                                          Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143374
                                                                    COA: 297156
                                                                    Midland CC: 09-005960-CK
  NEAL A. SWEEBE, INC.,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether an action on an open account relating to
  the sale of goods is subject to the four-year limitations period in § 2-725 of the Uniform
  Commercial Code (MCL 440.2725), or the general six-year limitations period applicable
  to contract actions, MCL 600.5807(8).

          The Michigan Creditors Bar Association’s motion for leave to file brief amicus
  curiae is GRANTED. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 4, 2012                         _________________________________________
         t0501                                                                 Clerk